Citation Nr: 0312151	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  99-22 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Entitlement to service connection for chronic bronchitis.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel




INTRODUCTION

The veteran had active service from October 1989 to March 
1998, and apparently had a prior period of active service of 
more than four years and three months.  This matter comes to 
the Board of Veterans' Appeals (Board) from a December 1998 
decision by the Department of Veterans Affairs (VA) San Diego 
Regional Office (RO), which granted service connection for a 
residual scar (post-myomectomy), and denied service 
connection for bronchitis, mitral valve prolapse, residuals 
of a right middle finger injury, and a left foot injury.  The 
issue set forth on the title page above is all that remains 
of this appeal as the RO granted service connection for 
mitral valve prolapse in February 1999, and granted service 
connection for right middle finger injuries and a left foot 
disability by an April 2000 decision.  See Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997).  In October 1999, the veteran 
requested a Travel Board hearing at the RO.  She canceled the 
request in July 2000.  

This case was previously before the Board in February 2001, 
when the Board denied service connection for chronic 
bronchitis.  The veteran appealed the denial to the United 
States Court of Appeals for Veterans Claims (Court).  By an 
Order issued in October 2002, the Court vacated the February 
2001 Board decision, and remanded the matter for 
readjudication consistent with the considerations discussed 
in the Order.  

In a statement received by the RO on November 6, 2001, the 
veteran requested reevaluation of her service-connected 
disabilities.  Those claims remain pending, and are referred 
to the RO for appropriate action.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The VCAA provides, among other 
things, for notice and assistance to claimants under certain 
circumstances, and the duty to notify the veteran includes 
the duty to tell her what evidence, if any, she is 
responsible for submitting to substantiate her claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In a decision on May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs, ___ F.3d 
___, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  The 
Federal Circuit held that 38 C.F.R. § 19.9(a)(2) was invalid 
because in conjunction with 38 C.F.R. 
§ 20.1304, it allowed the Board to consider additional 
evidence without having to remand the case to the agency of 
local jurisdiction (AOJ) for initial consideration and 
without having to obtain the appellant's waiver, which was 
contrary to 38 U.S.C.A. § 7104(a).  The Federal Circuit 
further held that 38 C.F.R. § 19.9(a)(2)(ii) was invalid in 
that it provided 30 days to respond to notice, which was 
contrary to 38 U.S.C.A. § 5103(b), which provides a claimant 
one year to submit evidence.

In a statement received by the RO in November 2001, the 
veteran requested increased ratings for her service-connected 
disabilities.  She was notified in a November 2002 letter of 
the evidence she should provide in support of her claims for 
increased ratings, and of steps VA had, and would, take to 
obtain further evidence in regard to those claims.  The 
letter did not specifically refer to the VCAA and 
implementing regulations, and did not specifically notify her 
of what she needs to establish her claim of service 
connection for chronic bronchitis, of what the evidence shows 
in regard to that claim, and of her and VA's respective 
responsibilities in evidence development.  

Furthermore, the record has been supplemented with additional 
evidence that does not appear to have been reviewed by the 
RO.  In November 2002 apparently, the RO received additional 
evidence, consisting of VA outpatient records dated from June 
2001 to November 2002, reflecting treatment for numerous 
health problems.  Several of the records indicate that the 
veteran's medical history included "questionable" chronic 
bronchitis that was diagnosed during service.  A September 
2002 outpatient record indicates that her respiratory system 
was positive for "bronchitis that 'flares up' once in a 
while."  The veteran has not waived AOJ initial 
consideration of this evidence, and the Board may not proceed 
with appellate review without remanding the claim to the AOJ 
for initial consideration.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should provide the veteran 
written notification of the VCAA and 
implementing regulations, and of their 
impact on her claim of service connection 
for chronic bronchitis.  She should be 
specifically notified of what she needs 
to establish her claim, of what the 
evidence shows, and of her and VA's 
respective responsibilities in evidence 
development.  

2.  The RO should ask the veteran to 
identify any VA or non-VA health care 
providers that have treated her for 
respiratory problems from November 2002 
to the present, then obtain records of 
such treatment from all sources 
identified.  Whether or not she responds, 
the RO should obtain any VA records of 
treatment for a respiratory disorder 
which are not already associated with the 
claims file.

3.  The RO should also determine if any 
further assistance (e.g., another VA 
examination) or notification to the 
veteran is required, including under the 
VCAA.  If so, such should be 
accomplished.  The RO should then review 
the claim in light of all evidence added 
to the record since their last previous 
review of the claim.  If it remains 
denied, the RO should provide the veteran 
and her representative an appropriate 
supplemental statement of the case, and 
give them the requisite period of time to 
respond.  The case should then be 
returned to the Board, if in order, for 
further appellate review.  

The purpose of this remand is to satisfy the mandates of the 
Court and Federal Circuit as outlined in the cases cited 
above.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.



	                  
_________________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




